DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 28 September 2021, in the matter of Application N° 16/063,353.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 6-9, 11, 12, 14-16, 18, 22, 24, 25, 28, 36-38, and 40 are pending, where claim 14, 15, 22, 24, 25, and 38 remains withdrawn from consideration.
No claims have been canceled.  Claim 40 is newly added and derives support from the previous recitations of claims 2, 9, and 12.
Claims 8, 14-16, and 36 have been amended.  Of note is that claim 36 has been broadened in terms of its compositional merits, but narrowed in terms of the structural limitations as it now generically recites being dependent from independent claim 2.  Claim 36 is technically narrowed in terms of the recited properties, requiring “at least two” of the recited properties (i)-(iv).  The amendment recites no new matter.
No new matter has been added.
Thus, claims 1, 2, 4, 6-9, 11, 12, 16, 18, 22, 24, 25, 28, 36, 37, and 40 now represent all claims currently under consideration.

Information Disclosure Statement
	No new Information Disclosure Statements (IDS) have been filed for consideration.

Withdrawn Rejections
Rejections under 35 USC 112
Applicants’ concessions to the indefinite rejections are noted in the amendments made to claims 8 and 14-16.  Said rejections are withdrawn.
The Examiner has reconsidered the indefiniteness rejection previously raised over claim 9 and in view of Applicants’ clarifying remarks, the Examiner withdraws the rejection.

Rejections under 35 USC 103
At the outset, and to clarify Applicants’ remarks pertaining to this rejection, neither claims 26 nor 36 have been canceled.  Claim 26 was canceled prior to the mailing of the previous action on the merits.
However, Applicants’ amendments to claim 36 import the structural limitations required by claim 2.  As discussed in the rejection, the compositions disclosed by Papisov do not appear to adhere to these structural limitations; the previous version of claim 36 being far more generic in its scope.  Thus, in view of the amendments to claim 36, the Examiner withdraws the rejection.

New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed above, the difference between claims 2 and 36 is that the latter claim requires at least two of the recited properties (i)-(iv) whereas the former recites requiring at least one of the same properties.  The Examiner notes that, on one hand “at least two” is a narrowing of “at least one.”  However, the limitation recited in claim 2 is additionally inclusive of “at least two,” and so on and in this respect, claim 36 fails to further limit claim 2. 
Applicants may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 28 May 2021 since the art that was previously cited continues to read on the amended and previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-9, 16, 18, 28, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (Biomacromolecules; Publ. 18 June 2013; ISR reference). [emphasis added to reflect amended claim 36]
Independent claim 2 recites a conjugate that comprises a polyacetal polymer and an agent.  The polyacetal polymer of the composition has a core formula (I-a):

    PNG
    media_image1.png
    52
    279
    media_image1.png
    Greyscale

in which components A and C are neither both required (i.e., AB-AB, AB-CB, etc.).  Component A is further defined by diol core formula (II):

    PNG
    media_image2.png
    41
    140
    media_image2.png
    Greyscale

and component B is defined by core formula (III):

    PNG
    media_image3.png
    58
    218
    media_image3.png
    Greyscale

The variables are set forth in the claim and are omitted here in the interest of brevity.
Gu discloses the preparation of acetal-linked paclitaxel prodrug micellar nanoparticles (Title; Abstract).  The reference discloses the following structure:

    PNG
    media_image4.png
    336
    384
    media_image4.png
    Greyscale

Step (i) of Scheme 1 depicts the self-assembly of the above compound into the nanoparticle form in the presence of water.  This teaching is considered to meet the water-solubility property of both the conjugate and particle structures as recited in claims 1 and 2.
The structural limitations recited in claims 2 and 9 directed to core Formulas (II) and (II-a) respectively, are considered to be met in each of components (x), (y), and (z) of the above structure.  Therein, the progression of the groups (x) to (z) to (y) are considered to teach claimed component “A,” “AB,” and “ABA-drug”.  Therein, component “A” represented by formula (II) is read on by the pendant acetyl group presented in component (x) of the structure.  An acetyl group has the following structure:

    PNG
    media_image5.png
    124
    182
    media_image5.png
    Greyscale

Component (z) of the polymer backbone modifies the acetyl group with vinyl ether and component (x) modifies the end of the vinyl ether group with another acetyl group to provide the bonding site for the drug to be linked.  In the case of this reference, the drug is paclitaxel (PTX).
Lastly, the leftmost part of the polymer backbone (outside the brackets; green) is polyethylene glycol (PEG).  This reads on the recitation of component “C”.
Thus, in considering the structure disclosed above, the Examiner respectfully submits that the disclosed PEG-PAA to which the drug is then conjugated reads on the recited core structure presented in claim 2 (see e.g., Figure 1A structure vs. 1B structure on page 2776).
The Examiner does acknowledge that Gu presents a few deficiencies with respect to claims 2 and 1.  First, the number of repeating units of the different components (x), (y), and (z) are not expressly disclosed, nor are the number of repeating units of PEG (component “m”).  Gu does however, remedy this point in stating that one of the unique features of the practiced nanoparticles is that “[t]hey can be readily prepared with controlled structures and molecular weights from PEG-PAA block copolymer.”  The Examiner broadly and reasonably interprets this teaching to mean that the number of components for each is well within the purview of the ordinarily skilled artisan to modify.  Understanding that modification of the backbone in turn modifies the number of potential conjugation sites for the drug of interest, the Examiner submits that the ordinarily skilled artisan would also understand that modifying the number acetyl linkages will impact the concentration of the drug contained within the resulting nanoparticle.  Thus, modification of the number of repeating units as instantly recited would have been prima facie obvious at the time of the filed invention.
Secondly, and related to the previous concession, the Examiner concedes that the reference does not expressly disclose a hydrodynamic diameter for the conjugate polymer.  It does, however disclose an average hydrodynamic diameter for the resulting nanoparticle ranging from 158-180 nm (see e.g., Abstract; Table 2, pg. 2776).
The Examiner concedes that this particular range is just in excess of the recited range of “less than about 100 nm.”
However, the Examiner again submits that the practiced nanoparticles of Gu teach and suggest this limitation, notably in view of its own conclusions presented in the article.  The Abstract, for instance, teaches that the resulting average micellar nanoparticle sizes will be dependent upon the concentration of the drug contents (i.e., how many are conjugated to the backbone).  Thus, in this respect, the Examiner again submits that the skilled artisan would have complete control over the ensuing conjugate and nanoparticle diameter, thereby rendering it prima facie obvious at the time of the filed invention.
The recited limitations directed to core Formula (II) are further delineated in claims 2, 4, and 6-8.  Of particular note is that the limitations used to define the variables appear to used to define the “precursor” compounds recited in claim 8.  As understood from the above election, Applicants have elected compound (A1): 2-(hydroxymethyl)-1,3-propanediol.  The Examiner, on further consideration of the election, broadly and reasonably considers the limitations of claims 2, 4, and 6-8 to be met where any iteration of core Formula (II) is shown.
In the instant case, the disclosed acetal group used to link paclitaxel to the vinyl ether group (see group “y”) is considered to meet the variable limitations.  Here, X1 is defined as being a C1 alkylene group (–CH–) which is then substituted with the R4 group.  The R4 group being defined as a C1 alkyl is considered to produce the following structure that appears as the linker in the teachings of Gu:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The limitations recited in claim 8 are met by the showing of paclitaxel being linked to the acetal group via oxygen.

The structural limitations recited in claims 2 and 9 directed to core Formulas (III) and (III-a), respectively are considered to be met in each of components (y) and (z) of the above structure.  Therein, each of the groups (y) and (z) are considered to teach incorporation of the claimed precursor B1.  The Examiner again notes that the elected precursor in claim 16 is formula B1, diethylene glycol divinyl ether:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The recited structure of core Formula (III)/(III-a) is:

    PNG
    media_image8.png
    64
    220
    media_image8.png
    Greyscale

Like the recitations directed to core Formulas (II) and (II-a), the Examiner broadly and reasonably interprets the limitations as defining the precursor compounds used to produce the polyacetal polymer backbone rather than provide definition defining what the resulting polymer backbone looks like.  To this point, it is unclear as to what of the precursor remains in the final composition.
Component (z) of the above structure is considered to teach and suggest one such resulting pendant vinyl ether product.  Component (y) is considered to teach the same as component (z) with the exception that the vinyl ether has been modified with the acetal linker component (defining claimed core formula II/II-a) and the drug that is linked to the polymer backbone.
The limitations recited in claim 18 define components “C1” and “C2” as being polyethylene glycol having a molecular weight between about 200 and 4,000 Daltons in size.
Gu discloses that the PEG used in forming the polymer backbone is methoxy PEG and that it has a molecular weight of 550 (see Materials, pg. 2773, first paragraph of the section, right column).
The limitations recited in claim 28 state that the agent of claim 2 is a therapeutic and/or diagnostic agent.  Gu discloses conjugating anti-cancer agents to its practiced polymer backbone (e.g., paclitaxel or docetaxel).
Lastly, claim 37 recites a composition comprising one or more of the conjugates of claim 2 and a pharmaceutically acceptable carrier.
The Examiner reiterates the above teachings with regard to the first part of the claimed composition, thereby teaching and suggesting it.  The “pharmaceutically acceptable carrier” component is considered to also be taught by the reference, particularly in view of the disclosure that the drug-loaded nanoparticles are formed as a result of placing the conjugated polymer in water (see e.g., Scheme 1, (i), pg. 2773).
Based on the teachings of Gu, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 2, 4, 6-9, 16, 18, 28, 36, and 37 under 35 USC 103(a) as being unpatentable over the teachings of Gu et al. have been fully considered but they are not persuasive.
Applicants traverse the rejection on the grounds that the disclosed polymer of Gu fails to read on the recited structure as allegedly defined in the claims.  More specifically, it is Applicants’ position, for instance, that component (x) of Gu, is defined as –CH2CH(CO2H)–, and therefore fails to meet the compositional and structural limitations set forth in Formula (II) which is defined as such:

    PNG
    media_image2.png
    41
    140
    media_image2.png
    Greyscale

The Examiner acknowledges Applicants’ remark defining what the squiggly lines denote in a chemical formula.  However, the claims fail to recite the structural connectivity of “A” to the remainder of the backbone.  Gu discloses (x) as containing an acetyl group which is pendant from the backbone of the polymer.  The recited squiggly lines are meant to denote that something may lay beyond the core structure.  However, the claims do not appear to recite what that is.  Thus, as component (x) is clearly repeatable, the Examiner respectfully submits that its disclosure teaches the presence of a polyacetal group(s) within the backbone of the polymer.
Regarding component (y), Applicants again assert that the “Examiner appears to assert that the precursors recited in claim 8 and used to make the claimed polymers can be arranged in any direction or combination” and that this “completely ignores the recitation in the base claim 2 that X1 is part of the backbone of the polymer and it is attached at both ends to oxygen atoms in the backbone of the polymer.
Here, the Examiner agrees with Applicants’ assessment of the claims wherein the recited components used to prepare the polymers, as recited, may be arranged in any direction or combination.
The Examiner notes further that the generic polymer backbone is defined as being represented by variables “A” and/or “C,” and “B.”  Those letters are defined further as being represented by core formulas (e.g., Formulas (II) and (III)), and so on with the variables set forth within the claims.  The structural connection of the variables is not set forth, however, and claims such as claim 8, by Applicants’ own admission on the record, present compounds which serve as components that are used to build the polymers.  That is, these precursor components are not necessarily considered to be the final representation within the final polymer.
Furthermore, the claims are not considered to necessarily define the polymer backbone as being connected via the oxygen atoms that flank the different core Formulas.
Gu’s disclosure of the groups that are pendant from the backbone of the polymer are considered to read on the recited core Formulas as discussed above.
Applicants next assert that the Examiner is relying upon inherency with regard to Gu’s teaching and suggestion of the recited particle size.
The Examiner disagrees.  Rather and more accurately, the Examiner has presented Applicants with the argument that given the variability in the quantity of components (m), (x), (y), and (z), a person of ordinary skill in the art will immediately recognize that the ability to control or modify these variables (i.e., increase them or reduce them, etc.) will be directly linked to controlling the size of the resulting polymer.  That is, if the skilled artisan increases the presence of the variables, then the polymer is larger and the resulting hydrodynamic diameter of the particle is larger, and vice versa.
 As such, the Examiner respectfully submits that a reasonable expectation of achieving the recited hydrodynamic diameter has been presented.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include amended claim 36.  The claim, as amended, is noted as reciting the same limitations of claim 2 with the exception that it requires that at least one additional property be observed with respect to the generically recited composition.  As the composition remains rejected, the Examiner respectfully advances that the properties tethered thereto are also met, absent a clear showing of evidence to the contrary.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Of particular note is that both of these claims, unlike claim 36, for instance, actually recite a chemical structure with limitations defining the variables that compose the narrowed recitation of Formulas (II-e), (II-f), (II-g), (II-h), and (II-i).  Claim 11 provides narrowed recitation for X1 as it is associated with the above formulas, whereas claim 12 provides narrowed recitation for variable R4a.
The recitations of claims 11 and 12 appear to be free of the art.
Newly added claim 40, as discussed above incorporates the limitations of claims 2, 9, and 12.  In view of the inclusion of the limitations of claim 12, the Examiner considers claim 40 to be free of the art.
	All remaining claims currently under consideration remain rejected.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615